Citation Nr: 0411387	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-13 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for service-connected 
schizophrenia, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran served on active duty for approximately four years and 
six months, to include the period from August 1996 to June 1997.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

A review of the claims file shows that the medical evidence 
indicates that the veteran has reported that she is "on full SS 
(Social Security) disability in addition to her VA SC 30%."  See 
VA outpatient treatment report, dated March 10, 2003.  The records 
of the Social Security Administration (SSA), however, are not 
currently contained in the claims file.  On remand, the RO should 
attempt to obtain the veteran's SSA records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the Board will defer further appellate consideration 
of this case.  This appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the following 
action:  

1.  The RO should obtain from the Social Security Administration 
the records pertinent to the appellant's claim for Social Security 
disability benefits as well as the medical records relied upon 
concerning that claim.  

2.  The RO should ascertain if, when and where the veteran has 
received any VA or non-VA treatment for her acquired psychiatric 
disorder after April 2003 (i.e., after the most recent medical 
evidence of record).  The RO should obtain and associate with the 
claims folder all identified records.  

3.  The RO should readjudicate the issue currently on appeal.  If 
the benefit sought on appeal is not granted to the satisfaction of 
the veteran, a supplemental statement of the case should be issued 
and the veteran and her representative provided with an 
appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



